TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00052-CV



           In re Daniel Irons, Steven Traweek, Michael Cohen, Robert Flanakin,
                          and Pathology Resource Consultants, LP




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relators Daniel Irons, Steven Traweek, Michael Cohen, Robert Flanakin, and

Pathology Resource Consultants, LP have filed an Unopposed Motion to Dismiss Mandamus

Petition. In this unopposed motion, relators assert that they have settled their dispute and that the

Real Party in Interest does not oppose their motion to dismiss. We vacate our Order signed January

29, 2008, granting relators’ Emergency Motion for Temporary Relief, grant relators’ Unopposed

Motion to Dismiss Mandamus Petition, and dismiss this petition for writ of mandamus.




                                              G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: February 8, 2008